Title: From George Washington to John Dickinson, 3 December 1781
From: Washington, George
To: Dickinson, John


                        
                            Sir
                            Philadelphia 3d December 1781.
                        
                        I am informed by the Director General, that there will be a necessity of establishing a temporary Hospital at
                            Wilmington, for the accommodation of a number of Soldiers returning from Virginia, whose cases will not admit of their
                            being brought further at this advanced season. Doctor Latimer, the Bearer, is appointed to establish this Hospital, and I
                            must request the favor of your Excellency to furnish him with the proper powers & means to procure a Building or
                            Buildings suitable for the purpose, and Carriages for the transportation of the patients from the Head of Elk.
                        Your Excellency must be sensible that from the nature of the business upon which I have taken the liberty to
                            trouble you, its execution can admit of no delay without endangering the loss of many brave and good Men. I have the honor
                            to be with great Respect Your Excellency’s Most obedt and humble Servt
                        
                            Go: Washington

                        
                    